DETAILED ACTION
Response to Amendment
It is acknowledged that claims 20-38 were amended.
In view of the amendments to claims 20, 29, 38, the Double Patenting rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see page 13-15, filed 03/07/2022, with respect to claims 20, 29 and 38 being amended to incorporate the ideas indicated as allowable have been fully considered and are persuasive.  The rejection of 20-40 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 20-40 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: determine a first average value for a first data class included in a plurality of data classes and a second average value for a second data class included in the plurality of data classes; determine a third average value corresponding to the first data class and the second data class, determine the third average value based on similarity values for respective first signals in the first data class and corresponding second signals in the second data class; label the first data class and the second data class with results on whether the first data class and the second data class are highly variable based on the first average value, the second average value, and the third average value; -2-U.S. Serial No. 16/992,008 Response to Office Action Dated December 7, 2021 determine a fourth average value by dividing the third average value by the first average value and the second average value; label the first data class and second data class with results on whether the first data class and the second data class are inseparable based on the fourth average value; and adjust the plurality of data classes for a data collection process to reduce a cost of collecting data into the plurality of data classes, to adjust the plurality of data classes for the data collection process by (a) removing the first data class from the plurality of data classes when the first data class is labeled as highly variable, (b) removing the second data class from the plurality of data classes when the second data class is labeled as highly variable, or (c) combining the first data class and the second data class in the plurality of data classes when the first data class and the second data class are labeled as inseparable.  As recited in claims 20, 29, 38.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 20, 29, 38.  Therefore claims 20, 29, 38 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                           5/6/2022